Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al., US PGPUB 2016/0048248 hereinafter referenced as Na in view of Tsai et al., US PGPUB 2018/0203531 hereinafter referenced as Tsai.

As to claim 1, Na discloses a touch screen comprising: a display having an active area (e.g. an area where the touch electrodes are located, fig. 2);
row electrodes disposed over the active area of the display formed in a first metal mesh layer (e.g. electrodes 102, fig. 2), 
the row electrodes comprising horizontally interconnected conductive segments (e.g. connection patterns 122, fig. 2).
a first routing trace coupled to a first row electrode of the row electrodes, wherein the first routing trace is disposed in the active area of the display (a portion of the second auxiliary line 252 may directly contact a top surface of the second trace line 152, fig. 12). 
Na does not specifically disclose the first routing trace is formed in a second metal mesh layer different from the first metal mesh layer.
(e.g. trace structure 130, fig. 4; wherein in the present embodiments, the trace structure 130 or/and the connection structure 150 are not configured with the multilayer structures, but are formed with only the metal layer L3, while the touch electrodes 120 are configured with the multilayer structures).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Na to further include Tsai’s touch panel arrangement in order to enhance the transmittance of the panel with intention of activating desired function efficiently.

As to claim 2, the combination of Na and Tsai discloses the touch screen of claim 1. The combination further discloses a second routing trace coupled to a second row electrode, the second routing trace disposed in a border region around the active area of the display (Na, one of other trace lines of fig. 2).

As to claim 6, the combination of Na and Tsai discloses the touch screen of claim 2. The combination further discloses the first routing trace is narrower than the second routing trace (Na, [0070] The first mesh pattern 110 may be defined by metal lines 115, each of which has a thin width).

As to claim 7, the combination of Na and Tsai discloses the touch screen of claim 2. The combination further discloses the first routing trace is shorter than the second routing trace (Na, e.g. fig. 1).

As to claim 8, the combination of Na and Tsai discloses the touch screen of claim 2. The combination further discloses the first routing trace and the second routing trace are formed in different layers (Na, [0072] The insulation layer 200 may be spread widely above the substrate 100. Thus, the insulation layer 200 may be disposed on the first touch electrodes 101. The insulation layer 200 may be disposed on other components (i.e., the first auxiliary mesh electrodes 210, first trace lines 151, and second trace lines 152) that are disposed on the substrate 100).

As to claim 9, the combination of Na and Tsai discloses the touch screen of claim 2. The combination further discloses the row electrodes comprise a plurality of coupled touch electrodes having a ground electrode disposed within, wherein one of the plurality of coupled touch electrodes is coupled to a corresponding routing trace the border region via a bridge bypassing a ground electrode in the border region (Tsai, [0068] he trace structures 130 may be at least partially disposed between the touch electrodes 120 and the substrate 110, so that the touch electrodes 120 may be electrically connected with the flexible printed circuit board 142 and the control unit 140 through the trace structures 130).

As to claim 10, the combination of Na and Tsai discloses the touch screen of claim 9. The combination further discloses the bridge bypassing the ground electrode in the border region is disposed at least partially in the second metal mesh layer (Tsai, trace structure 130, fig. 1D).
As to claim 11, the combination of Na and Tsai discloses the touch screen of claim 1. The combination further discloses the first row electrode comprises a plurality of coupled touch electrodes having diamond shapes (Tsai, e.g. touch electrode 120, fig. 1C).

As to claim 12, the combination of Na and Tsai discloses the touch screen of claim 1. The combination further discloses a first plurality of the row electrodes including the first row electrode are coupled to a plurality of routing traces including the first routing trace to corresponding touch electrodes of the first plurality of row electrodes within a first distance from a first edge of the display, and wherein the plurality of routing traces including the first routing trace are disposed in the active area of the display (Na, e.g. fig. 1).

As to claim 13, the combination of Na and Tsai discloses the touch screen of claim 1. The combination further discloses the first routing trace comprises metal mesh wires forming at least two paths from the first row electrode (Tsai, trace structure 130, fig. 1D).

As to claim 14, the combination of Na and Tsai discloses the touch screen of claim 1. The combination further discloses the first routing trace comprises metal mesh wires forming polygonal shapes in the active area (Tsai, trace structure 130, fig. 1D).


As to claim 15, the combination of Na and Tsai discloses the touch screen of claim 1. The combination further discloses the first row electrode comprises a plurality of coupled touch electrodes having a ground electrode disposed within (Tsai, [0068] he trace structures 130 may be at least partially disposed between the touch electrodes 120 and the substrate 110, so that the touch electrodes 120 may be electrically connected with the flexible printed circuit board 142 and the control unit 140 through the trace structures 130).

As to claim 16, the combination of Na and Tsai discloses the touch screen of claim 15. The combination further discloses the ground electrode of a first of the plurality of coupled touch electrodes and the ground electrode of a second of the plurality of coupled touch electrodes are coupled together by a bridge in the second metal mesh layer (Tsai, [0068] he trace structures 130 may be at least partially disposed between the touch electrodes 120 and the substrate 110, so that the touch electrodes 120 may be electrically connected with the flexible printed circuit board 142 and the control unit 140 through the trace structures 130).

As to claim 17, the combination of Na and Tsai discloses the touch screen of claim 15. The combination further discloses the ground electrode of a first of the plurality of coupled touch electrodes is coupled to a ground electrode in a border region around the active area of the display in the first metal mesh layer (Tsai, [0068] he trace structures 130 may be at least partially disposed between the touch electrodes 120 and the substrate 110, so that the touch electrodes 120 may be electrically connected with the flexible printed circuit board 142 and the control unit 140 through the trace structures 130).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Tsai and Yamazaki et al., US PGPUB 2018/0129351 hereinafter referenced as Yamazaki.

As to claim 18, Na discloses a device comprising: 
a touch screen comprising: a display having an active area (e.g. an area where the touch electrodes are located, fig. 2);
row electrodes disposed over the active area of the display formed in a first metal mesh layer (e.g. electrodes 102, fig. 2), 
the row electrodes comprising horizontally interconnected conductive segments (e.g. connection patterns 122, fig. 2); and
a first routing trace coupled to a first row electrode of the row electrodes, wherein the first routing trace is disposed in the active area of the display (a portion of the second auxiliary line 252 may directly contact a top surface of the second trace line 152, fig. 12). 
Na does not specifically disclose the first routing trace is formed in a second metal mesh layer different from the first metal mesh layer.
However, in the same endeavor, Tsai discloses the first routing trace is formed in a second metal mesh layer different from the first metal mesh layer (e.g. trace structure 130, fig. 4; wherein in the present embodiments, the trace structure 130 or/and the connection structure 150 are not configured with the multilayer structures, but are formed with only the metal layer L3, while the touch electrodes 120 are configured with the multilayer structures).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Na to further include Tsai’s touch panel arrangement in order to enhance the transmittance of the panel with intention of activating desired function efficiently.

However, in the same endeavor, Yamazaki discloses the device comprising: an energy storage device and communication circuitry ([0111] The display module 121 includes the display portion 116, a display driver circuit 119, the battery 117, the regulator 118, the touch sensor 152, a sensor driver circuit 159, a fold position sensor 160, a wireless receiving portion 120, and a wireless transmitting portion 129).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Na and Tsai to further include Yamazaki’s battery and communication system in order to improve the device with intention of activating desired function effectively.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        11/13/2021